Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Spinelli on March 4, 2021.

The application has been amended as follows: 

Claim 1: 
Replace claim 1 by -
A flexible tube insertion apparatus comprising: 
an insertion section including a distal end and a proximal end, the insertion section being configured to be inserted into a subject from the distal end; 
a stiffness variable unit that is provided in the insertion section, the stiffness variable unit being configured to change a bending stiffness of the insertion section; 

a controller configured to: 
control the stiffness variable unit to change the bending stiffness of the insertion section to a first bending stiffness when the advance and retreat sensor has detected the advance of the insertion section, and control the stiffness variable unit to change the bending stiffness of the insertion section to a second bending stiffness higher than the first bending stiffness when the advance and retreat sensor has detected the retreat of the insertion section; 
wherein the advance and retreat sensor comprises a shape detection portion that is incorporated into the insertion section and detects a shape of the insertion section; and 
the controller is further configured to detect the advance of the insertion section or the retreat of the insertion section, based on a change in shape of the insertion section made in accordance with a push operation or a pull-back operation of the insertion section.

Claim 10

Cancel claim 10.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, 

the advance and retreat sensor comprises a shape detection portion that is incorporated into the insertion section and detects a shape of the insertion section; and the controller is further configured to detect the advance of the insertion section or the retreat of the insertion section, based on a change in shape of the insertion section made in accordance with a push operation or a pull-back operation of the insertion section, along with the remaining features of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795